Title: From George Washington to Moustier, 15 December 1788
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



Sir,
Mount Vernon Decembr 15th 1788

I am now taking up my pen to acknowledge the receipt of the two letters, which your Excellency did me the honor of writing to me on the 21st & 26th of last Month. While I request you to receive my thanks for the Memoirs on the trade to the West Indies, for the memorandum concerning the different kinds of Coal Tar, & for the desertation on Cements proper for the preservation of perishable substances; I must entreat you to be more especially persuaded of my sensibility for the flattering place I have the satisfaction to hold in your remembrance.
From the badness of the weather after your departure from Mount Vernon, we were all under great anxiety, lest your journey

should have been attended with distressing inconveniences, particularly to the delicate constitution of Madame de Brehan. The two Mrs Washington’s rejoice with me that it has not been followed with fatal consequences & hope that, having had so severe a seasoning, she will find less detriment to her health from the rigours of the approaching winter, than she did from the last. We pray you to make our most cordial good wishes for her health & happiness acceptable to her, with a renewal of our assurances, that we ant⟨ici⟩pate the purest satisfaction in cultivating ⟨the⟩ acquaintance which has been so happ⟨ily⟩ formed, & which was only rendered the le⟨ss⟩ perfect, hitherto, on account of the short⟨ness⟩ of your visit.
I was in hopes that on your arr⟨ival⟩ at New York you would have received offi⟨cial⟩ & satisfactory intelligence from your Coun⟨try⟩—But, agreeably to the English adage “tha⟨t⟩ no news is good news,” we should flatter ⟨our⟩selves that affairs are taking a favorable ⟨turn,⟩ & that every thing will end to the mutual co⟨ntent⟩ of the King & Nation.
Your observations on the reviva⟨l of⟩ the regular communications between ⟨France⟩ & America: and on the importance of ha⟨ving⟩ a precise knowledge of the interests of ⟨the⟩ two nations more generally diffused, are ⟨cer⟩tainly very just. I cannot but accord ⟨with⟩ you in earnest expectations, that a go⟨od⟩ system for the purpose will be Speedily ⟨insti⟩tuted.
I believe I told your Excellency ⟨before,⟩ I was so little conversant in commercia⟨l mat⟩ters, that I desired but small stress might ⟨be⟩ placed upon my opinions. It may be nec⟨essary⟩ to repeat this observation in apology for ⟨what⟩ I am about to say on the Commerce betwee⟨n this⟩ Country & the West India Islands. I have ⟨every⟩ reason to wish that this trade might, if po⟨ssible⟩ be made reciprocally beneficial. Of tha⟨t, how⟩ever, I entertain some doubts. For hithert⟨o I have⟩ thought it of much less importance to the ⟨United⟩ States, than people commonly imagine it to be. My reasons for this opinion were, first, because I could not learn upon enquiry, that it turned out much, if any, to the advantage of those concerned in it: and secondly because all, or nearly all, the produce imported from thence (Cotten excepted) might be considered as articles of luxury, & the use of which would in a great measure be dispensed with, if they were

not so easily to be obtained. But my greatest reason for supposing the trade to be detrimental to us was—that Rum, the principal article received from thence, is, in my opinion, the bane of morals & the parent of idleness. I have been informed that before the War, while all the British Islands were wholly open to our Vessels and some of those of other nations partly so, the trade (by enabling the Adventurers to make a circuitous remittance to Europe) was attended with pretty certain, but very small profits: and that since the war it has been generally a loosing speculation—even in the State where it has been carried on to the greatest extent, and with more œconomy in the out-fits & navigation than elsewhere. But it will be asked whether the States which produce Horses &ca for this trade, would not be greatly injured, in case of its annihilation, for want of a Market to dispose of that produce? I answr that, in my judgment, it would be better to alter the mode of farming; and to raise Sheep & black Cattle instead of Horses. There can be no want of sufficient demands for Wool & Beef. Nor can I conceive that it would be a difficult affair to substitute the growth of these, in the ro⟨om⟩ of less useful articles. Then, I could wis⟨h to⟩ see the direct commerce with France enco⟨ura⟩ged to the greatest degree; and that almost ⟨all⟩ the foreign Spirits which we consumed sh⟨ould⟩ consist of the Wines & Brandies made in ⟨that⟩ Country. The use of those liquors would ⟨at⟩ least be more innocent to the health & mo⟨rals⟩ of the people, than the thousands of Hogs⟨heads⟩ of poisonous Rum which are annually ⟨con⟩sumed in the United States. And, upon fa⟨rther⟩ reflection, it seems obvious to me, that ⟨there⟩ are articles enough in France, which ⟨are⟩ wanted here; and others in turn prod⟨uced⟩ here, which are wanted in France; to ⟨form⟩ the basis of a beneficial, extensive, ⟨and⟩ durable Commerce.
The discovery of extracting Tar ⟨from⟩ Coal is a proof of the investigating geniu⟨s of⟩ the present age. In whatever Country ⟨use⟩ful inventions are found out, & impro⟨ve⟩ments made; I rejoice in contemplating ⟨that⟩ those inventions or improvements ma⟨y, in⟩ some way or another, be turned to the ⟨common⟩ good of Mankind.
The Season will be so far adva⟨nced⟩ before I shall have completely finished ⟨cover⟩ing my Barn, that I can be able to do

  n⟨othing⟩ more to it this year. I have former⟨ly⟩ been Somewhat curious in making e⟨xpe⟩riments relative to Cements, particul⟨arly⟩ in that which derives it name from Lo⟨riot;⟩ but have never been able to succeed to ⟨my⟩ wishes. I was delighted with the idea⟨, that the Cement used by the Antients, had been in all probability rediscovered. Sometime in the late war, I employed three or four of the principal French Enginears in our army, to make some mortar into a consolidated Mass, according to printed directions for making Loriot’s Cement; with a copy of which they were furnished⟩. But the result, after very many trials, was infinitely distant from what we had been led to expect. As the process was strictly in conformity to the prescribed rules, I know not to what cause the failure of success should be attributed. ⟨With sentiments of esteem and consideration—I have the honor to be Sir yours &c.

  Go. Washington⟩

